EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Name Jurisdiction of Organization 1. Marvel Characters, Inc. Delaware 2. Marvel Characters B.V. The Netherlands 3. MVL International C.V. The Netherlands 4. Marvel International Character Holdings LLC Delaware 5. Marvel Entertainment International Limited United Kingdom 6. Marvel Property, Inc. Delaware 7. Marvel Publishing, Inc.* Delaware 8. Marvel Internet Productions LLC Delaware 9. Marvel Toys Limited Hong Kong 10. Spider-Man Merchandising L.P. Delaware 11. MRV, Inc. Delaware 12. Marvel Studios, Inc. Delaware 13. MVL Film Finance LLC Delaware 14. MVL Productions LLC Delaware 15. MVL Rights LLC Delaware 16. MVL Development LLC Delaware 17. Marvel Film Productions LLC Delaware 18. Iron Works Productions LLC Delaware 19. Incredible Productions LLC Delaware 20. MVL Iron Works Productions Canada, Inc. Province of Ontario 21. MVL Incredible Productions Canada, Inc. Province of Ontario 22. Asgard Productions LLC Delaware 23. Marvel Animation, Inc. Delaware 24. Green Guy Toons LLC Delaware 25. Squad Productions LLC Delaware *Also does business under the name Marvel Comics.
